UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1294



MARGUERITE S. BOCK; L. DOUGLAS MANNING,

                                            Plaintiffs - Appellants,

          versus


GARY M. GAVENUS; CATHERINE HEMPHILL; HEMPHILL
& GAVENUS, Attorneys at Law,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (CA-03-272)


Submitted:   July 30, 2004                 Decided:   August 24, 2004


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marguerite S. Bock, L. Douglas Manning, Appellants Pro Se. Ervin
L. Ball, Jr., BALL, BARDEN & BELL, PA, Asheville, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Marguerite S. Bock and L. Douglas Manning (“Appellants”)

appeal the district court’s orders dismissing their civil actions

and denying various post-judgment motions following the court’s

dismissal of two consolidated complaints.     Both complaints arose

out of a state court action initiated against Appellants by Karl

and Bettina Pond (“the Ponds”), seeking monetary damages on account

of a claim for which Bock had received a discharge in a Chapter 7

bankruptcy proceeding.    The Ponds’ counsel in this proceeding was

Gary M. Gavenus.     In light of Bock’s discharge, the action was

improper as to her under § 524 of the United States Bankruptcy

Code.   Judgment was subsequently entered against Manning.   Bock’s

bankruptcy proceeding was ultimately reopened, and the bankruptcy

court found Gavenus and the Ponds in violation of § 524.   The Ponds

were found in civil contempt.    Bock was awarded attorney’s fees,

and compensatory and punitive damages.     Finding Gavenus’ actions

especially egregious, the bankruptcy court also forwarded its order

to the appropriate state bar.

           Thereafter, Appellants filed a complaint against Gavenus,

his law partner, Catherine Hemphill, and their law firm, Hemphill

& Gavenus (“H&G”).       They also filed a complaint against Kent

Lively, Appellants’ attorney in the state court action, alleging

malpractice.    The complaints were consolidated, and both were

summarily dismissed with prejudice.     The district court cautioned


                                - 2 -
Appellants against filing further pleadings that did not state

facts upon which relief could be granted.

            Appellants then filed various motions with the district

court, including a properly filed Fed. R. Civ. P. 59(e) motion,

that were dismissed as frivolous. The court further imposed a pre-

filing review system, under which all subsequent pleadings filed by

Appellants would be forwarded to the court for substantive review.

Appellants timely appealed both orders to this Court.

            Appellants    raise    the    following    arguments       on   appeal:

(1) the district court abused its discretion by imposing the pre-

filing injunction; (2) the district court abused its discretion by

summarily    dismissing   the     two    actions    with    prejudice,      thereby

violating their Seventh Amendment right to a jury trial; (3) the

district court abused its discretion by consolidating the two

cases; (4) the district court abused its discretion by finding

Bock’s    claims   against   Gavenus      were     barred   by   res    judicata;

(5) because the state court lacked subject matter jurisdiction over

Bock, the resulting judgment against Manning is null and void; and

(6) Hemphill and H&G should have been included as parties.                  We find

these arguments are without merit and affirm the district court’s

orders.     See Bock v. Gevenus, No. CA-03-272 (W.D.N.C. Jan. 23 &

Feb. 24, 2004).      We deny Appellants’ motion to supplement the

record on appeal. We dispense with oral argument because the facts




                                    - 3 -
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -